FILE COPY




       Matthew D.                                             Joyce Guerra, Vicky Barrow,
    WhitmireAppellant/s                                         Billie Harris and Rosalina




                          Fourth Court of Appeals
                               San Antonio, Texas
                                      July 31, 2013

                                  No. 04-13-00477-CV

                               Matthew D. WHITMIRE,
                                      Appellant

                                           v.

             Joyce GUERRA, Vicky Barrow, Billie Harris and Rosalina Smith,
                                    Appellee

                   From the 278th District Court, Walker County, Texas
                                 Trial Court No. 26,139
                          Kenneth H. Keeling, Judge Presiding


                                     ORDER

    The Appellant’s Motion Requesting Suspension of Rules of Appellate Procedure is
GRANTED.
                                           mb

                                                _________________________________
                                                Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2013.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court